Citation Nr: 0030247	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to June 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the RO that 
denied a claim of entitlement to service connection for a 
back disorder.

The record shows that the RO previously denied service 
connection for a back disorder by a decision entered in 
August 1958.  The veteran was notified of the RO's 
determination, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.1103 (2000); 38 C.F.R. § 19.2 
(1958).  Accordingly, the question must now be addressed 
whether new and material evidence has been received to reopen 
the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

During a Board hearing held at the RO in September 2000, the 
veteran argued that VA erred when it denied service 
connection for a back disorder in 1948.  It is not entirely 
clear from his statements whether he is seeking to have the 
1948 decision(s) revised or reversed on the basis of clear 
and unmistakable error, pursuant to 38 U.S.C.A. § 5109A (West 
Supp. 2000) and 38 C.F.R. § 3.105(a) (2000).  This matter is 
referred to the RO for clarification and further action, as 
appropriate.


FINDINGS OF FACT

1.  By a decision entered in August 1958, the RO denied a 
claim of service connection for a back disorder.  The veteran 
was notified of the RO's determination, and of his appellate 
rights, but he did not initiate an appeal within one year.

2.  The evidence received since the time of the August 1958 
decision, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§§ 1110, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 3.303, 20.1103 (2000); 38 C.F.R. § 19.2 (1958).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for a back disorder.  He maintains that he injured 
his back in service, and that he has had problems with his 
back ever since.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).

As noted above, the matter of the veteran's entitlement to 
service connection for a back disorder has been the subject 
of an adverse prior final decision.  See Introduction, supra.  
As a result, service connection for that condition may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes a lay statement from the 
veteran's spouse, dated in December 1998, indicating that the 
veteran has had recurring episodes of back pain ever since 
the time of his separation from service in 1946.  The 
evidence also includes a report from a private physician, 
Ross D. Lynch, M.D., dated in October 2000, showing that the 
veteran suffers from a degenerative disc disorder and lumbar 
spondylosis.  This evidence was not available for VA review 
in August 1958, and is neither cumulative nor redundant of 
the evidence then of record.  Moreover, inasmuch as the 
evidence tends to corroborate the veteran's statements as to 
continuity of symptoms since service, and tends to show that 
he currently has, and has had, a low back disc problem since 
at least February 1947 (in February 1947, he was given a 
diagnosis of "[p]ossible mid-line rupture of the 5th lumbar 
intervertebral disc"), the Board is satisfied that the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of his claim.  The claim is 
therefore reopened.  To this limited extent, the appeal is 
granted.

ORDER

The claim of service connection for a back disorder is 
reopened; to this limited extent, the appeal is granted.


REMAND

Now that the veteran's claim has been reopened, VA has a duty 
to assist him in obtaining evidence to substantiate his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Under the circumstances 
here presented, the Board finds that the duty to assist 
includes the duty to provide him with a medical examination 
for purposes of obtaining an opinion, based on a review of 
the entire record, as to whether the currently shown 
disability of his back can be attributed to service.  A 
remand is required.  38 C.F.R. §§ 3.326, 19.9 (2000).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be notified of 
his right to supplement the record on 
appeal.  He should be asked to identify 
any additional, relevant medical or 
other evidence that should be considered 
in connection with his claim.  If he 
adequately identifies such evidence, and 
provides the necessary releases, the RO 
should make reasonable efforts to obtain 
the evidence identified.  If the RO is 
unable to obtain the additional 
evidence, if any, the RO should so 
notify the veteran, identifying the 
records it has been unable to obtain, 
explaining the efforts that were made to 
obtain those records, and describing any 
further action to be taken with respect 
to his claim.  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for an examination for 
purposes of obtaining a medical opinion 
as to the likely etiology of his 
currently shown back disorder.  The 
examining physician should review the 
claims folder, examine the veteran, and 
provide an opinion as to the medical 
likelihood that the veteran's currently 
shown back disorder had its onset in 
service.  The examiner should complete 
any testing deemed necessary to this 
assessment, and a complete rationale for 
all opinions should be provided.

3.  The RO should review the report of 
the examination for purposes of ensuring 
that requirements of the foregoing 
paragraph have been satisfied.  If they 
have not, the report should be returned 
for necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



